DETAILED ACTION
Claims 1-17 are pending. Claims 1-17 have been examined and are rejected.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De Neve (US 20030117954), hereinafter DeNeve, and further in view of Karasaridis (US 20120290693).
Regarding Claims 1, 8 and 15:
DeNeve discloses – A method of operating a data transport system, wherein the data transport system comprises: (DeNeve; Paragraph [4, 15] - Discloses a telecommunication system providing a Virtual Service Network or VSN, where the owner of the VSN leases transport capacity from a Network Provider (NP) and uses these resources himself to 
a private transport network comprising a plurality of routers, wherein each router of the plurality of routers has a connection to the private transport network and also has a connection to the Internet; and (DeNeve; Paragraph [4, 15, 60] - Discloses a telecommunication system providing a Virtual Service Network or VSN, where the owner of the VSN leases transport capacity from a Network Provider (NP) and uses these resources himself to offer public services to endusers. The telecommunication system with a plurality of interconnected Virtual Services Networks (VSN), each VSN associated with a data transport network, that controls user dataflows through a data transport network in accordance with Quality of Service (QoS) guarantees, therefore providing end-to-end QoS to end-user applications, including any two access concentrators, i.e. Access Media Gateways (AMGs), which might be inter-connected by the Internet (IP) or any large set of transport networks.)
a route server, connected to the private transport network, the method comprising: (DeNeve; Paragraph [4, 7-9, 69-72] - Discloses peering of Virtual Service Networks (VSN). Service Providers, owning a VSN, will set up peering agreements with other Service Providers. In order to ensure that the chain of service level specifications (SLSs or QoS pipes) is not broken, the VSNs need to peer at a well-defined point, called a peering point (PP) corresponding to a Transit Access Point (TAP). The confluence of VSNs at a peering point yields reachability amongst users at either side of the TAP. Before IP packets may flow across the PP, it is required that the VSNs exchange routing information.)
the route server accessing a database comprising geographical location information associated with respective IP prefixes on the Internet, to determine respective routers of said plurality of routers that are closest, according to a predetermined geographical proximity metric, to respective geographical locations associated with respective IP prefixes on the Internet outside the private transport network. More specifically, DeNeve (Paragraph [4, 7-9, 69-72]) discloses a telecommunication system providing a Virtual Service Network or VSN, each VSN associated with a data transport network, and that controls user dataflows through the data transport network in accordance with Quality of Service (QoS) guarantees, via a peering point, or Transit access point (TAP), that ensures that the chain of service level specifications (SLSs or QoS pipes) is not broken by exchanging routing information, but does not explicitly disclose the route server accessing a database comprising geographical location information associated with respective IP prefixes on the Internet, to determine respective routers of said plurality of routers that are closest, according to a predetermined geographical proximity metric, to respective geographical locations associated with respective IP prefixes on the Internet outside the private transport network, which is disclosed by Karasaridis (see below)
Karasaridis discloses – the route server accessing a database comprising geographical location information associated with respective IP prefixes on the Internet, to determine respective routers of said plurality of routers that are closest, according to a predetermined geographical proximity metric, to respective geographical locations associated with respective IP prefixes on the Internet outside the private transport network; and (Karasaridis; Paragraph [12, 14-16] - A geographically dispersed network that includes one or more routers and one or more domain name system (DNS) servers 
It would have been obvious to one of ordinary skill in the art to combine the telecommunications system of DeNeve that employs a virtual services network (VSN) architecture, each VSN associated with a data transport network, and controls data flows through the data transport network in accordance with Quality of Service (QoS) guarantees, via peering points (or Transit access point (TAP)) between inter-connected VSNs, where managing the connections for data flows includes IP prefixes and routing contexts and exchange of routing information between VSNs supporting the Border Gateway Protocol (BGP) standard, with the system and method for content delivery using dynamic region assignment of Karasaridis that provides a geographically dispersed network to communicate with each other and form an autonomous system (AS) to route requests from one or more clients of the network based on a determined geographic distance between the source and destination, where the combination of elements according to known methods would yield a predictable result. (Karasaridis; Abstract; Paragraph [12, 14-16]) 
DeNeve-Karasaridis further discloses – the route server configuring the private transport network for routing data packets, addressed to destinations outside the private transport network, through the private transport network, so that each data packet exits the private transport network at a respective router of said plurality of routers that 
Regarding Claim 2:
DeNeve-Karasaridis further discloses – The method of claim 1, further comprising routing data packets, addressed to destinations outside the private transport network, through the private transport network to respective routers, of said plurality of routers, that are closest to the geographical locations associated with IP prefixes of the respective destinations outside the transport network to which the data packets are addressed. (Karasaridis; Paragraph [14, 21-23, 29, 33] - The autonomous system (AS) can connect to other autonomous systems that form a larger system of networks through routers of the AS serving as peering points that routes ingress into and egress out of the AS based on an optimal network path, for example, selecting the closest cache server to an egress 
See motivation to combine for parent claim (above) 
Regarding Claims 3, 11 and 17:
DeNeve-Karasaridis further discloses – The method of claim 1, comprising the route server determining respective routers of said plurality of routers that are closest, according to a predetermined geographical proximity metric, to respective geographical locations associated with every respective IP prefix in a global Border Gateway Protocol (BGP) routing table. (Karasaridis; Paragraph [14-16, 18] - A geographically dispersed network that includes one or more routers and one or more domain name system (DNS) servers that communicate with each other and form an autonomous system (AS) to route requests from one or more clients of the network. A server of the AS can receive border gateway protocol ( BGP) data, and can utilize the BGP data to generate egress tables for 
See motivation to combine for parent claim (above) 
Regarding Claims 4 and 9:
DeNeve-Karasaridis further discloses – The method of claim 1, wherein the private transport network connecting the plurality of routers is configured to provide a quality of service guarantee for data on the private transport network. (DeNeve; Paragraph [4, 15, 60] - Discloses a telecommunication system providing a Virtual Service Network or VSN, where the owner of the VSN leases transport capacity from a Network Provider (NP) and uses these resources himself to offer public services to endusers. The telecommunication system with a plurality of interconnected Virtual Services Networks (VSN), each VSN associated with a data transport network, that controls user dataflows through a data transport network in accordance with Quality of Service (QoS) guarantees, therefore providing end-to-end QoS to end-user applications, including any two access concentrators, i.e. Access Media Gateways (AMGs), which might be inter-connected by the Internet (IP) or any large set of transport networks.)
See motivation to combine for parent claim (above) 
Regarding Claims 5 and 13:
DeNeve-Karasaridis further discloses – The method of claim 1, further comprising using authentication to control access to the private transport network. (DeNeve; Paragraph [89-91] - The address of the user's terminal may also be obtained at time of terminal 
See motivation to combine for parent claim (above) 
Regarding Claims 6 and 14:
DeNeve-Karasaridis further discloses – The method of claim 1, wherein the private transport network is an autonomous system (AS). (Karasaridis; Paragraph [12, 14-16] - A geographically dispersed network that includes one or more routers and one or more domain name system (DNS) servers that communicate with each other and form an autonomous system (AS) to route requests from one or more clients of the network. The AS can connect to other autonomous systems that form a larger system of networks through routers of the AS serving as peering points that routes ingress into and egress out of the AS based on an optimal network path, for example, selecting the closest cache server to an egress point, where the distance can be a geographic distance between the source and destination.)
See motivation to combine for parent claim (above) 
Regarding Claims 7, 10 and 16:
DeNeve-Karasaridis further discloses – The method of claim 1, wherein the predetermined geographical proximity metric is straight-line distance or orthodromic distance. (Karasaridis; Paragraph [14, 21-23, 29] - The autonomous system (AS) can connect to 
See motivation to combine for parent claim (above) 
Regarding Claim 12:
DeNeve-Karasaridis further discloses – The data transport system of claim 8, wherein each router of the plurality of routers is configured to advertise a common IP address on the Internet. (DeNeve; Paragraph [5, 84] - A VSN system, where each VSN is controlled by an admission control server, called a VSN Controller (VSNC), which controls the VSN resources and performs per-flow admission control for every flow that wants to transit the VSN. A Virtual Service Network Controller (VSNC) that is able to identify the ingress and egress points for the dataflow path as it traverses the Virtual Network. The VSN controller learns about the routes, which are advertised within the VSN context, and makes up its own routing table.)
See motivation to combine for parent claim (above) 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
Oliveira et al., hereinafter “Oliveira” – Discloses a method to add geographic location information into the IP prefix – R. Oliveira, M. Lad, B. Zhang and L. Zhang, "Geographically Informed Inter-Domain Routing," 2007 IEEE International Conference on Network Protocols, 2007, pp. 103-112, doi: 10.1109/ICNP.2007.4375841
Navas (US 20030026268) - Characteristic routing - A shortest path approach protocol, Open Shortest Path First protocol (OSPF) is a dynamic protocol for an Internal Gateway Protocol (IGP) meant for routing among routers within an IP autonomous system that quickly detects changes in the status of connected subnets and then advertises those changes throughout the autonomous system by flooding it with link state advertisements
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LI whose telephone number is (571) 270-0623. The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ML
Examiner
Art Unit 2457




/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457